Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-13 in the reply filed on 11/29/2021 and also added new claims 21-27.
3.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Information Disclosure Statement Objection
4.  	The information Disclosure Statement (IDS) filed on 8/29/2019 has been considered.  
Specification Objections
5.   	The Application's specification filed 11/29/2021 is objected to because of the following informalities:  
The content of specification does not include:
a.	Cross-References to related applications. See 37 CFR 1.78 MPEP § 211 et seq.
b.	A Summary of the Invention is missing. A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the 
Note: The headings should be in Capital letters.
Appropriate correction is required. 
            Claim Objections

6. 	Claims 1 and 24 are objected to because of the following informalities:
In claims 1 and 24, “the first set of metal thicknesses are one or more initial guesses” should read “the first set of metal thicknesses is one or more initial guesses”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-13 and 21-27 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: obtaining a multi-channel induction measurement using a casing inspection tool; constructing a forward numerical model of the multi-channel induction measurement; using the forward numerical model in an initial guess estimation algorithm to estimate a first set of metal thicknesses of the plurality of casing strings, wherein the initial guess estimation algorithm places bounds on the metal thicknesses; using the forward numerical model in an inversion scheme to estimate a final set of metal thicknesses, wherein the first set of metal thicknesses are one or more initial guesses for the inversion scheme and the inversion scheme places no bounds on the metal thicknesses; and using the final set of metal thicknesses to make one or more well intervention decisions.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (processing).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical relationships/calculations such as using the forward numerical model in an initial guess estimation algorithm to estimate a first set of metal thicknesses of the plurality of casing strings and using the forward numerical model in an inversion scheme to estimate a final set of metal thicknesses; and Mental Processes (including an observation, evaluation, judgement, opinion) such as using the final set of metal thicknesses to make one or more well intervention decisions. Thus, the step 2A – prong I is Yes.  

Similar limitations comprise the abstract idea of Claim 24.
	Next, under the Step 2A, Prong II, we consider whether the claim that recites

Claims 1 and 24 comprise additional elements of “obtaining a multi-channel induction measurement using a casing inspection tool” as just gathering data using a casing inspection tool as a conventional equipment; and “constructing a forward numerical model of the multi-channel induction measurement” is recited as a high level of generality, is a form of insignificant extra-solution activity.    
Furthermore, the preambles of claims 1 and 24, “A method for estimating metal thickness on a plurality of casing strings in a cased hole”, where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 2-12, 21-23, and 25-27 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite 
Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-13 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 1 and 24, “the forward numerical model in an initial guess estimation algorithm” (line 5) and “the forward numerical model in an inversion scheme” (line 8) lacks explicitly antecedent basis and indefinite. It is unclear whether these two models are the same as “a forward numerical model” in line 4 of claims 1 and 24, OR two different models for different estimation?
b.	The recitation in claim 2, “a second forward model” is indefinite. It is unclear whether this second forward model is a second model following by “a forward numerical model” in claim 1, line 4 as a first forward model? 
	Further, in claim 2, “a second set of metal thickness” is indefinite. It is unclear whether “a second set of metal thickness” is estimated before or after “a final set of metal thickness” in claims 1 and 24? 
c.	The recitation in claim 7, “wherein the initial guess estimation algorithm comprises placing upper and lower bounds on metal thicknesses” is indefinite. It is unclear how to place upper and lower bounds on metal thicknesses while the specification discloses the upper and lower bounds are the same nominal thickness of each pipe”, see specification, paragraphs [0061] and [0063]?  
	Further in claim 7, “the results” lacks explicit antecedent basis and is indefinite. It is unclear what results Applicant refers to?
d.	  The recitation in claim 10, “the final set of metal thicknesses from the first set of metal thicknesses to obtain the final set of metal thicknesses” is indefinite. It is unclear it means to obtain another final set of metal thickness?
e.	The recitation in claim 11, “wherein initial guess estimation algorithm comprises conducting runs to obtain the first set of metal thicknesses on a down-sampled data log, wherein the first set of metal thicknesses are up-sampled to obtain the initial guesses for the inversion scheme” is indefinite. It is unclear what it means “a down-sampled data log” and “up-sampled”? There is no explanation in the specification. For purpose of examination, it is assumed “metal addition or reduction to the casing” corresponds to a data log as “up-sampled/down-sampled data log” 
	Further, “wherein initial guess estimation algorithm” lacks antecedent basis. It is unclear whether it refers to the “initial guess estimation algorithm” as recited in claim 1?
to obtain the initial guesses for the inversion scheme” lacks explicitly antecedent basis. It is unclear whether to obtain “the one or more initial guesses” as recited in claim 1 line 9?
f.	The recitation in claim 26, “wherein the initial guess algorithm” lacks explicit antecedent basis. It is unclear whether it refers to “the initial guess estimation algorithm” in claim 24?
	Further in claim 26, “the results” lacks explicit antecedent basis and is indefinite. It is unclear what results Applicant refers to? 
g.	The recitation in claim 24, “one of a final set of metal thicknesses” (line 9) is indefinite. It is unclear whether it means “one of final sets of metal thicknesses” OR “each of a final set”?	
h.	Dependent claims 2-13, 21-23 and 25-27 are rejected for the same reason as its respective parent claim.
i.        Due to number of 35 USC 112(b) or second paragraph rejection, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.

10.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


11.	Claim 8 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
The recitation in claim 8, “wherein the combination of the results from the two separate runs…” is improper dependent form because they fail to include all limitations of the claims upon which it depends (claim 7).  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
 	AIA  Statement - 35 USC § 102 & 103  
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

14.	Claims 1-9 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being unanticipated over Fouda et al (WO 2018/031044) hereinafter Fouda044.
As per Claim 1, Fouda044 teaches method for estimating metal thickness on a plurality of casing strings in a cased hole, comprising: 

constructing a forward numerical model of the multi-channel induction measurement ( Fig 3, multi-string model, page 1 line 29, considered “forward numerical model”, page 6 lines 3-4, Fig 5, receivers 513-515 are multi-channels, page 9 lines 19-21 );
using the forward numerical model in an initial guess estimation algorithm to estimate ( Fig 6, forward model 614 uses initial guess 608, 612 for calculation ) a first set of metal thicknesses of the plurality of casing strings ( Fig 8, step 804, “known thickness and diameter” considered “a first set of metal thickness”, see col 10 lines 34 to col 11 line 6 ), wherein the initial guess estimation algorithm places bounds on the metal thicknesses ( estimated value is bounded between “min and max permeability of the pipes” considered “bounds on metal thicknesses”, e.g. permeability for pipes between 50 and 90, see col 10 line 36 to col 11 line 1 and 18-21, page 12 lines 5-7 ); 
using the forward numerical model in an inversion scheme to estimate a final set of metal thicknesses ( inversion model, page 6 lines 3-10 ), wherein the first set of metal thicknesses are one or more initial guesses for the inversion scheme ( first and second measurements of thickness and diameters, Fig 8, steps 802-808) and the inversion scheme places no bounds on the metal thicknesses ( non-defected section considered “no bounds”, see page 17 lines 28-32 ); and 
using the final set of metal thicknesses (Fig 8 step 814 ) to make one or more well intervention decisions ( col 2 lines 18-22 ).  
As per Claim 2, Fouda044 teaches the method of claim 1, further comprising using a second forward model in estimating a second set of metal thicknesses (Fig 8, step 808, page 18 lines 24-26 ).  
As per Claim 3, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm places an upper bound on each metal thickness in the estimation of the first set of metal thicknesses ( a predefined maximum permeability “upper bound”, e.g. 90 between 1-120, page 11 lines 1 and 20-21).
As per Claim 4, Fouda044 teaches the method of claim 3, wherein the upper bounds are the respective nominal thickness of each pipe ( all pipes are assumed “a nominal thickness”, page 9 lines 30-31, e.g. Table 1 shows the thickness 0.3, 0.4, 0.4 of pipes 1-3 as a nominal thickness of concentric pipes, page 15 lines 4-7 ).
As per Claim 5, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm comprises placing a lower bound on each metal thickness to estimate the first set of metal thicknesses ( a predefined minimum “lower bound”, e.g. 50 between 1-120, page 11 lines 1 and 20-21 ).
As per Claim 6, Fouda044 teaches the method of claim 5, wherein the lower bound on each metal thickness are the respective nominal thickness of each pipe ( all pipes are assumed “a nominal thickness”, page 9 lines 30-31, e.g. Table 1 shows the thickness 0.3, 0.4, 0.4 of pipes 1-3 as a nominal thickness of concentric pipes, page 15 lines 4-7 ).
As per Claim 7, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm comprises placing upper and lower bounds on metal thicknesses in two separate runs ( run outer and inner tubing strings separately, page 7 
As per Claim 8, Fouda044 teaches the method of claim 7, wherein the combination of the results from the two separate runs is based in part on comparing an inversion misfit of both runs ( Fig 6, step 616, page 11 lines 7-9 ) and selecting the result from one of the two separate runs that has lower misfit at a given depth point (minimize the misfit, see page 8 lines 30-35, page 11 lines 10-17, page 12 lines 1-8).  
As per Claim 9, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm comprises conducting one or more runs to obtain the first set of metal thicknesses without using “regularization” considered “stabilization” (“adjust misfit error” or “minimize the misfit” with cost function only, see page 6 lines 11-15, page 8 line 32-35, page 11 lines 7-9, considered “cost function without using regularization”, if using stabilization, e.g. using constraint with pre-defined threshold values of upper and lower stabilizer 42, page 11 lines 10-24).    
As per Claim 21, Fouda044 teaches the method of claim 1, wherein the forward numerical model further comprises a cost function (Fig 6, cost function 616).  
As per Claim 22, Fouda044 teaches the method of claim 21, wherein the cost function is minimized (page 6 line 15).  
As per Claim 23, Fouda044 teaches the method of claim 21, wherein the cost function comprises at least one of a magnitude misfit, a phase misfit ( cost function in eq 4, magnitude misfit and phase misfit, page 12 lines 5-26), or a regularization.  
 
Claim Rejections - 35 USC § 103
15. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16.	Claims 10 and 24-27 are rejected under 35 U.S.C. 103 as being obvious over Fouda044 in view of Fouda et al (WO 2018/031038 – of record) hereinafter Fouda038.
 As per Claim 10, Fouda044 teaches the method of claim 1, Fouda044 does not explicitly teach wherein the inversion scheme comprises using regularization in one or more runs to penalize large variations in the final set of metal thicknesses from the first set of metal thicknesses to obtain the final set of metal thicknesses.  Fouda038 teaches using regularization in one or more runs to penalize large variations in the final set of metal thicknesses from the first set of metal thicknesses to obtain the final set of metal thicknesses (see [0015], [0029], [0032] ).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 to regularize to penalize large variations in the first set as taught by Fouda038 that would provide the constraint or penalize correcting the magnetic permeability of the pipes in the second inversion to the values computed in the first inversion (Fouda038, [0032]).
As per Claim 24, Fouda044 teaches a method for estimating metal thickness on a plurality of casing strings in a cased hole, comprising: 

constructing a forward numerical model of the multi-channel induction measurement ( Fig 3, multi-string model, page 1 line 29, considered “forward numerical model”, page 6 lines 3-4, Fig 5, receivers 513-515 are multi-channels, page 9 lines 19-21 );
using the forward numerical model in an initial guess estimation algorithm to estimate ( Fig 6, forward model 614 uses initial guess 608, 612 for calculation ) a first set of metal thicknesses of the plurality of casing strings ( Fig 8, step 804, “known thickness and diameter” considered “a first set of metal thickness”, see col 10 lines 34 to col 11 line 6 ), wherein the initial guess estimation algorithm comprises placing an upper bound on each metal thicknesses in the estimation of the first set of metal thicknesses ( estimated value is bounded between “min and max permeability of the pipes” considered “bounds on metal thicknesses”, e.g. permeability for pipes between 50 and 90, see col 10 line 36 to col 11 line 1 and 18-21, page 12 lines 5-7 ); ; 
using the forward numerical model in an inversion scheme to estimate one of a final set of metal thicknesses ( inversion model, page 6 lines 3-10 ), wherein the first set of metal thicknesses are one or more initial guesses for the inversion scheme and the inversion scheme places no bounds on the metal thicknesses ( first and second measurements of thickness and diameters, Fig 8, steps 802-808) and the inversion scheme places no bounds on the metal thicknesses ( non-defected section considered “no bounds”, see page 17 lines 28-32 ); and 

Fouda044 does not teach percentage metal loss or gain, eccentricity of each pipe, or inner diameter of each pipe. Fouda038 teaches percentage metal loss or gain, eccentricity of each pipe, or inner diameter of each pipe (see [0023] in page 6 lines 4-6, see Table 1 in [0036]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 providing percentage of metal loss of inner diameter pipe as taught by Fouda038 that would facilitate to estimate the properties of each pipe includes diameter and thickness of the pipe and possible to measure the magnetic permeability and the electrical conductivity (Fouda038, [0023]).
As per Claim 25, Fouda044 in view of Fouda038 teaches the method of claim 24, Fouda044 further teaches wherein the upper bounds are the respective nominal thickness of each pipe (page 9 lines 30-31, page 11 lines 3-6, page 15 lines 4-7).  
As per Claim 26, Fouda044 in view of Fouda038 teaches the method of claim 24, Fouda044 further teaches wherein the initial guess algorithm additionally comprises taking lower bounds on metal thicknesses in two separate runs ( run outer and inner tubing strings separately, page 7 lines 5-13, page 8 lines 3-5 ) and combines the results to obtain the estimate of the first set of metal thicknesses ( Fig 7, combine and estimate average permeability and thickness of defect section, page 16 line 24 to col 17 line 5 and 22-27, Fig 8).
As per Claim 27, Fouda044 teaches the method of claim 26, wherein the combination of the results from the two4Appl. No. 16/489,800 Response to Restriction RequirementDated October 1, 2021separate runs is based in part on comparing an inversion misfit of both runs (see Fig 6, step 616, page 11 lines 7-9 ) and selecting the result from one of the two separate runs that has lower misfit at a given depth point (minimize the misfit, see page 8 lines 30-35, page 11 lines 10-17, page 12 lines 1-8).  
17.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Fouda044 in view of David et al (US 2017/0176630) hereinafter David.
As per Claim 11, Fouda044 teaches the method of claim 1, Fouda044 does not teach wherein initial guess estimation algorithm comprises conducting runs to obtain the first set of metal thicknesses on a down-sampled data log, wherein the first set of metal thicknesses are up-sampled to obtain the initial guesses for the inversion scheme. David teaches conducting runs to obtain the first set of metal thicknesses on a down-sampled data log, wherein the first set of metal thicknesses are up-sampled to obtain the initial guesses for the inversion scheme ( the defect as a result of metal addition or reduction considered “up/down-sampled data log”, see [0032]-[0033], where the defect include a change, e.g. an increase/decrease of metal thickness, see [0023], [0026] last 5 lines, Figs 5, 7, [0048], see also [0034], [0054] ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 to add or reduce of metal thickness as taught by David that would use the defected value to create a data log and determine a metal thickness (David, para 0034).
18.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Fouda044 in view of Wang et al (US 2015/0275648) hereinafter Wang.
As per Claim 12, Fouda044 teaches the method of claim 1, Fouda044 further teaches further comprising applying the first set of metal thicknesses before using them as the initial guesses in the inversion scheme to estimate the final set of metal thicknesses ( Fig 6, page 10 lines 15-36, page 11 ). Fouda044 does not teaches applying spatial filtering. Wang teaches applying spatial filtering (as shown in Fig 10, applying low-pass filter to remove high frequency signal components and generates a phase space, see [0099] ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 to apply low-pass filter as taught by Wang that would remove higher (e.g. to inspect inner pipes and lower frequency to inspect outer pipes see Fouda044, page 8 lines 3-5) and to form filter signal for generating phase space to identify the presence of a bit dysfunction, e.g. slip stick (Wang, [0099]). 
As per Claim 13, Fouda044 in view of Wang teaches the method of claim 12, Wang further teaches wherein the spatial filtering comprises at least one of low-pass filtering, median filtering, moving average filtering (see Fig 10, [0069], [0099] ), and/or despiking filtering.   
Conclusion
19.	The following pertinent prior arts/ prior art of record, such as: US 2017/0176629 of Omeragic et al (Method for multi-tubular evaluation using induction measurements); US 2017/0038493 of Wu et al (Casing string monitoring using electromagnetic corrosion detection tool and junction effects correction); US 2017/0362925 of Zhang (Electromagnetic casing inspection tool with azimuthal sensitivity); and US 
20.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865                                                                                                                                                                                                     
 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863